IN THE COURT OF APPEALS OF TENNESSEE
                           AT KNOXVILLE
                       ASSIGNED ON BRIEF APRIL 29, 2010

                ROBERT J. MILLER v. STEPHANIE L. MILLER

              Direct Appeal from the Circuit Court for Hamilton County
                  No. 09-D-1799    W. Jeffrey Hollingsworth, Judge


                No. E2009-02090-COA-R3-CV - FILED MAY 14, 2010


Wife appeals the entry of an order of protection against her. Because the order of protection
has expired, the appeal is moot, and therefore, is dismissed.


                Tenn. R. App. 3; Appeal as of Right; Appeal Dismissed

A LAN E. H IGHERS, P.J., W.S., delivered the opinion of the Court, in which D AVID R. F ARMER,
J. and H OLLY M. K IRBY, J., joined.

Phillip C. Lawrence, Chattanooga, Tennessee, for the appellant, Stephanie L. Miller

No appearance on behalf of the appellee, Robert J. Miller
                                 MEMORANDUM OPINION 1

       Stephanie L. Miller appeals a judgment of the Circuit Court for Hamilton County
which entered an order of protection against her in favor of Robert J. Miller. On appeal, Ms.
Miller contends that the trial court misapprehended her testimony in granting the order of
protection.

       A review of the order assailed which was entered on September 10, 2009, and
amended on September 11, 2009, reveals that it “shall remain in effect for a period of[] 90
days [and] Petitioner, upon notice to Respondent, may request a continuation of this Order.”
From the record, it does not appear that Mr. Miller has requested a continuance of the order
of protection and, clearly, it has long since expired, rendering this appeal moot. See
Winningham v. Trotter, No. 03A01-9112-CV-00423, 1992 WL 94717, at *1 (Tenn. Ct. App.
May 8, 1992).

      For the foregoing reasons the appeal is dismissed. Costs of this appeal are taxed to
Appellant, Stephanie L. Miller, and her surety, for which execution may issue if necessary.




                                                        _________________________________
                                                        ALAN E. HIGHERS, P.J., W.S.




       1
          Rule 10 (Court of Appeals). Memorandum Opinion. -- (b) The Court, with the concurrence
of all judges participating in the case, may affirm, reverse or modify the actions of the trial court by
memorandum opinion when a formal opinion would have no precedential value. When a case is
decided by memorandum opinion it shall be designated “MEMORANDUM OPINION,” shall not
be published, and shall not be cited or relied on for any reason in a subsequent unrelated case.

                                                  -2-